    Case 19-41438-mxm13 Doc 21 Filed 05/15/19                             Entered 05/15/19 14:56:36                Page 1 of 19
Machi & Associates
1521 N. Cooper St. Suite 550
Arlington, TX 76011



Bar Number: 24037742
Phone: (817) 335-8880

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION
In re: Pamela Denise Akuma                        xxx-xx-4847             §          Case No:     19-41438-MXM-13
       1005 Amherst Drive, Apt. 1011                                      §
                                                                                     Date:        4/19/2019
       Bedford, TX 76021                                                  §
                                                                          §          Chapter 13
                                                                          §




                                  Debtor(s)



                                                              AMENDED
                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES

    This Plan does not contain any Nonstandard Provisions.

    This Plan contains Nonstandard Provisions listed in Section III.

    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.

    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.

This Plan does not avoid a security interest or lien.

Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:     $500.00                       Value of Non-exempt property per § 1325(a)(4):         $0.00
Plan Term:     47 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:     $23,500.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 36 months
     Case 19-41438-mxm13 Doc 21 Filed 05/15/19                              Entered 05/15/19 14:56:36                 Page 2 of 19
Case No:     19-41438-MXM-13
Debtor(s):   Pamela Denise Akuma




                                                        MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                        SECTION I
                                    DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                   FORM REVISED 7/1/17

A.   PLAN PAYMENTS:
          Debtor(s) propose(s) to pay to the Trustee the sum of:
             $500.00       per month, months    1       to   47    .

          For a total of    $23,500.00      (estimated " Base Amount ").

          First payment is due      5/5/2019        .

          The applicable commitment period ("ACP") is        36   months.

          Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:          $0.00          .

          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
               $0.00      .

          Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
               $0.00          .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:

     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are            $0.00           and shall be paid in full
          prior to disbursements to any other creditor.

     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                       DSO CLAIMANTS                          SCHED. AMOUNT            %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.

C. ATTORNEY FEES: To                     Machi & Associates, PC            , total:         $3,700.00     ;
      $190.00   Pre-petition;             $3,510.00    disbursed by the Trustee.




                                                                  Page 2
     Case 19-41438-mxm13 Doc 21 Filed 05/15/19                            Entered 05/15/19 14:56:36                Page 3 of 19
Case No:     19-41438-MXM-13
Debtor(s):   Pamela Denise Akuma


D.(1) PRE-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           SCHED.              DATE              %       TERM (APPROXIMATE)          TREATMENT
                                                  ARR. AMT        ARR. THROUGH                    (MONTHS __ TO __)

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                  # OF PAYMENTS            CURRENT POST-              FIRST CONDUIT
                                                                 PAID BY TRUSTEE         PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)

D.(3) POST-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.

                 CREDITOR /                     SCHED. AMT.           VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

B.

                 CREDITOR /                     SCHED. AMT.           VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata

Sam's Furniture                                      $2,019.44         $2,019.44       0.00%                                          Pro-Rata
Bedroom Furniture
Wells Fargo Dealer Services                        $20,893.33         $11,050.00       6.50%                                          Pro-Rata
2017 Toyota Camry

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.




                                                                 Page 3
     Case 19-41438-mxm13 Doc 21 Filed 05/15/19                           Entered 05/15/19 14:56:36                Page 4 of 19
Case No:     19-41438-MXM-13
Debtor(s):   Pamela Denise Akuma


F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                SCHED. AMT.            VALUE                 TREATMENT
                           COLLATERAL

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                        CREDITOR                                                   COLLATERAL                              SCHED. AMT.

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)
Internal Revenue Service                                                         $2,720.26       Month(s) 1-47                     Pro-Rata

I.   SPECIAL CLASS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                             SCHED. AMT.                              COMMENT
Ace Cash Express                                                      $0.00
Ad Astra Recovery                                                    $15.00
Advance America Cash Advance                                        $845.00
Advance Finance                                                     $506.00
American InfoSource LP as agent                                     $547.29
American InfoSource LP as agent                                     $531.20
Applied Bank                                                          $5.00
AT&T                                                              $2,000.00
Atlas Credit                                                        $508.00
Auto Acceptance                                                       $0.00
Banner Finance                                                      $450.00
Bastion Funding                                                   $1,632.00
Baylor All Saints Medical Center                                  $2,555.00
Baylor Scott & White                                                $784.00


                                                                Page 4
    Case 19-41438-mxm13 Doc 21 Filed 05/15/19     Entered 05/15/19 14:56:36   Page 5 of 19
Case No:     19-41438-MXM-13
Debtor(s):   Pamela Denise Akuma


Capital One Auto Finance                        $0.00
Cash Central                               $1,282.19
Cash Store                                 $1,185.00
Cottonwood Financial. LTD                  $1,480.13
Credence Resource Management, LLC           $690.00
Credit One                                      $1.00
Credit One Bank                             $426.22
Credit Systems                                  $0.00
Deparrtment of Education                   $3,446.00
Dr. Chang                                   $740.00
Dr. Hoover                                  $127.00
Dr. Viven                                   $151.00
EECU                                       $5,326.00
Emcare                                      $740.00
EZ Money Loan Services                      $374.00
Florida Department of Education           $56,225.39
Fort Worth Library                           $23.00
Gateway Holding Group                           $0.00
Ginny's                                     $305.61
Green Cash                                      $0.00
Health Texas Provider                       $563.00
I.Q. Data International, Inc.               $104.55
IC System                                       $0.00
Jefferson Capital Systems, LLC              $390.00
JPS Health Network                          $250.00
Lend Up                                     $376.00
Loan Express                                $734.00
Loan Express                                $737.00
LVNV Funding, LLC its successors            $337.40
Midland Funding LLC                         $753.00
Mill Valley - Fort Worth, LLC               $109.00
Money Key                                  $1,262.58
Mornings with Jesus                          $12.99
Navient                                   $54,023.59
Nelnet                                     $4,407.00
North Cash                                      $0.00
NP to Texas                                 $349.00
Phillips & Cohen Associates, Ltd                $0.00
Phillips & Cohen Associates, LTD            $582.88
Plains Commerce Bank                            $3.00
Plaza Finance                               $976.00
Publishers Clearing House                   $118.00
Quantum3 Groups LLC                        $1,745.06
Quest Diagnostic                             $33.44
Radiology Associates of North Texas          $81.00



                                         Page 5
     Case 19-41438-mxm13 Doc 21 Filed 05/15/19                         Entered 05/15/19 14:56:36                Page 6 of 19
Case No:     19-41438-MXM-13
Debtor(s):   Pamela Denise Akuma


Receivable Management Group                                        $91.13
Regional Finance Corporation of Texas                             $700.00
Sallie Mae Servicing                                           $43,758.00
Sam's Club                                                        $583.00
Security Finance                                                    $0.00
Silver Cloud Financial                                          $4,150.00
Southern Finance                                                $1,504.00
Southern Finance                                                  $378.14
Southwestern Bell Telephone Co.                                 $2,239.75
Speedy Cash                                                     $1,159.00
Synerprise Consulting                                               $0.00
Tarrant Pathology Associates                                       $45.00
Texas Colon & Rectal Surgeons, LLP                                 $85.51
Texas Health Fort Worth                                           $127.00
Texas Health Provider                                             $563.00
Texas Oncology PA Bedford                                         $255.70
Texas Workforce Commission                                      $2,048.00
Texas Workforce Commission                                        $324.00
Texas Workforce Commission                                        $324.00
Texas Workforce Commission                                      $1,133.59
Trident Asset Management                                            $0.00
TWC                                                             $2,048.00
U.S. Dept of Education                                          $4,573.78
Wells Fargo Dealer Services                                     $9,843.33 Unsecured portion of the secured debt (Bifurcated)
Western Shamrock Corp                                             $710.00
Western Shamrock Corp                                           $1,193.75
World Finance Corporation                                       $1,215.00

TOTAL SCHEDULED UNSECURED:                                   $229,902.20

The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     0%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                   § 365 PARTY                     ASSUME/REJECT        CURE AMOUNT        TERM (APPROXIMATE)         TREATMENT
                                                                                            (MONTHS __ TO __)
2007 Amherst, L.P.                                Rejected                         $0.00
CubeSmart Management, LLC                         Assumed                          $0.00

                                                      SECTION II
                                  DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                  FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:

Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.




                                                              Page 6
    Case 19-41438-mxm13 Doc 21 Filed 05/15/19                               Entered 05/15/19 14:56:36                  Page 7 of 19
Case No:     19-41438-MXM-13
Debtor(s):   Pamela Denise Akuma


B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:

Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:

Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:

The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1)   SECURED CLAIMS TO BE PAID BY TRUSTEE:

The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)   SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:
Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.




                                                                   Page 7
     Case 19-41438-mxm13 Doc 21 Filed 05/15/19                              Entered 05/15/19 14:56:36                  Page 8 of 19
Case No:     19-41438-MXM-13
Debtor(s):   Pamela Denise Akuma


The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.

F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:

The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).

Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):

Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:

Classified unsecured claims shall be treated as allowed by the Court.

J.   GENERAL UNSECURED CLAIMS TIMELY FILED:

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.

K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.

L.   CLAIMS TO BE PAID:
"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:

Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."




                                                                   Page 8
     Case 19-41438-mxm13 Doc 21 Filed 05/15/19                             Entered 05/15/19 14:56:36                  Page 9 of 19
Case No:     19-41438-MXM-13
Debtor(s):   Pamela Denise Akuma


N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:

Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:

A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:

Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.




                                                                  Page 9
     Case 19-41438-mxm13 Doc 21 Filed 05/15/19                             Entered 05/15/19 14:56:36                Page 10 of 19
Case No:     19-41438-MXM-13
Debtor(s):   Pamela Denise Akuma


U. ORDER OF PAYMENT:

Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:
Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.




                                                                 Page 10
   Case 19-41438-mxm13 Doc 21 Filed 05/15/19                           Entered 05/15/19 14:56:36   Page 11 of 19
Case No:     19-41438-MXM-13
Debtor(s):   Pamela Denise Akuma


W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:

See the provisions of the General Order regarding this procedure.




                                                             Page 11
   Case 19-41438-mxm13 Doc 21 Filed 05/15/19                             Entered 05/15/19 14:56:36               Page 12 of 19
Case No:     19-41438-MXM-13
Debtor(s):   Pamela Denise Akuma


                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ Daniel S. Wright
Daniel S. Wright, Debtor's(s') Attorney                                   Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Daniel S. Wright                                                      24037742
Daniel S. Wright, Debtor's(s') Counsel                                    State Bar Number




                                                               Page 12
   Case 19-41438-mxm13 Doc 21 Filed 05/15/19                             Entered 05/15/19 14:56:36                 Page 13 of 19
Case No:     19-41438-MXM-13
Debtor(s):   Pamela Denise Akuma




                                                    CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the    15th day of May, 2019         :

(List each party served, specifying the name and address of each party)


Dated:              May 15, 2019                                          /s/ Daniel S. Wright
                                                                          Daniel S. Wright, Debtor's(s') Counsel

2007 Amherst, L.P.                                American InfoSource LP as agent                    Bastion Funding
1005 Amherst Drive                                for DIRECTTV, LLC                                  237 Kearny St. #372
Bedford, TX 76021                                 Mail Station N387                                  San Francisco, CA 94108
                                                  2230 E. Imperial Hwy
                                                  El Segundo, CA 90245


Ace Cash Express                                  Applied Bank                                       Baylor All Saints Medical Center
1231 Greenway Drive, #700                         4700 Exchange Court                                P.O. Box 848108
Irving, TX 75038                                  Boca Raton, FL 33431                               Dallas, TX 75284-8108




Ad Astra Recovery                                 AT&T                                               Baylor Scott & White
7330 W 33rd St. N., Suite 118                     c/o Palisades Collection                           P.O. Box 951948
Wichita, KS 67205                                 2425 Commerce Avenue, Suite 10                     Dallas, TX 75395
                                                  Duluth, GA 30096



Advance America Cash Advance                      Atlas Credit                                       Capital One
6465                                              2934                                               3901 Dallas Parkway
1100 Bridgewood Street, Ste. 124                  1721 W. Berry Street                               Plano, TX 75093
Fort Worth, TX 76112                              Fort Worth, TX 76110



Advance Finance                                   Auto Acceptance                                    Capital One Auto Finance
1619 W. Berry Street                              1519                                               c/o Ascension Capital Group
Fort Worth, TX 76110                              749 Main Street                                    P.O. Box 201347
                                                  Riverdale, GA 30274                                Arlington, TX 76006



American InfoSource LP as agent                   Banner Finance                                     Cash Central
for Midland Funding LLC                           0043                                               PO Box 6430
P.O. Box 268941                                   1415 W. Berry                                      North Logan, UT 84341
Oklahoma City, OK 73126-8941                      Fort Worth, TX 76110




                                                               Page 13
   Case 19-41438-mxm13 Doc 21 Filed 05/15/19            Entered 05/15/19 14:56:36     Page 14 of 19
Case No:     19-41438-MXM-13
Debtor(s):   Pamela Denise Akuma


Cash Central of Texas, LLC          Deparrtment of Education               Fort Worth Library
dba Cash Central                    P.O. Box 4169                          7064
84 East 2400 North                  Greenville, TX 75403                   500 W. Third Street
North Logan, UT 84341                                                      Fort Worth, TX 76102



Cash Store                          Dr. Chang                              Gateway Holding Group
9927                                P.O. Box 13837                         c/o National Group LLC
960 N. Beach Street                 Philadelphia, PA 19101                 P.O. Box 025250
Fort Worth, TX 76111                                                       Miami, FL 33102



Cottonwood Financial. LTD           Dr. Hoover                             Ginny's
1901 Gateway Dr., #200              P.O. Box 961205                        xxxxxxxxx5630
Irving, TX 75038                    Fort Worth, TX 76161                   1112 7th Avenue
                                                                           Monroe, WI 53566-1364



Credence Resource Management, LLC   Dr. Viven                              Green Cash
17000 Dallas Parkway, Ste. 204      1124 College Ave.                      7251 West Lake Mead Blvd. Ste. 300
Dallas, TX 75248                    Fort Worth, TX 76114                   Las Vegas, NV 89128




Credit One                          EECU                                   Health Texas Provider
P.O. Box 1273                       P.O. Box 1777                          PO Box 844128
Metairie, LA 70004                  Fort Worth, TX 76101-1777              Dallas, TX 75284-4128




Credit One Bank                     Emcare                                 I.Q. Data International, Inc.
xxxx-xxxx-xxxx-2554                 P.O. Box 13837                         xxxxxx1275
P.O. Box 60500                      Philadelphia, PA 19101-3837            P.O. Box 340
City of Industry, CA 91716-0500                                            Bothell, WA 98041



Credit Systems                      EZ Money Loan Services                 IC System
1277 Country Club                   1819                                   444 Hwy. 96 East
Fort Worth, TX 76112                934A North Collins                     St. Paul, MN 55164
                                    Arlington, TX 76011



CubeSmart Management, LLC           Florida Department of Education        Internal Revenue Service
1761 Eastchase Parkway              xxxxxx0993                             Special Procedures - Insolvency
Fort Worth, TX 76120                P.O. Box 7019                          P.O. Box 7346
                                    Tallahassee, FL 32314                  Philadelphia, PA 19101-7346




                                              Page 14
   Case 19-41438-mxm13 Doc 21 Filed 05/15/19            Entered 05/15/19 14:56:36    Page 15 of 19
Case No:     19-41438-MXM-13
Debtor(s):   Pamela Denise Akuma


Jefferson Capital Systems, LLC     Mill Valley - Fort Worth, LLC           NP to Texas
P.O. Box 7999                      9001 Randol Mill Rd                     256 W. Data Drive
St. Cloud, MN 56302-9617           Fort Worth, TX 76120                    Draper, NH 84020




JPS Health Network                 Money Key                               Office of the Attorney General
0037                               3422 Old Capital Trail, #1613           1412 Main Street, Suite 810
P.O. Box 916046                    Wilmington, DE 19808                    Dallas, TX 75202
Fort Worth, TX 76191-6046



Lend Up                            Mornings with Jesus                     Pam Bassel
237 Kearny #372                    P.O. Box 5817                           7001 Blvd. 26, Ste. 150
San Francisco, CA 94108            Harlan, IA 51593-1317                   North Richland Hills, TX 76180




Lighthouse Management              Navient                                 Pamela Denise Akuma
15332 Antioch St. #540             P.O. Box 9500                           1005 Amherst Drive, Apt. 1011
Pacific Palisades, CA 90272        Wilkes-Barre, PA 18773                  Bedford, TX 76021




Loan Express                       Navient                                 Phillips & Cohen Associates, Ltd
9770                               P.O. Box 9500                           1002 Justison Street
1801 W. Berry Street, #101         Wilkes-Barre, PA 18773-9500             Wilmington, DE 19801
Fort Worth, TX 76110



Loan Express                       Navient Solutions, Inc.                 Phillips & Cohen Associates, LTD
1801 W. Berry Street               c/o Navient Solutions                   servicer for PCA Acquisition, LTD
Fort Worth, TX 76110               P.O. Box 18773                          1002 Justison Street
                                   Wilkes Barre, PA 18773                  Wilmington, DE 19801



LVNV Funding, LLC its successors   Nelnet                                  Plains Commerce Bank
and assigns as of Triad            P.O. Box 82525                          P.O. Box 5235
Resurgent Capital Services         Lincoln, NE 68501-2525                  Sioux Falls, SD 57117-5235
P.O. Box 10587
Greenville, SC 29603-0587


Midland Funding LLC                North Cash                              Plaza Finance
P.O. Box 160369                    c/o North Stay Finance, LLC             1738
San Antonio, TX 78280              P.O. Box 496                            605 East Berry, #102-B
                                   Hays, MT 59527                          Fort Worth, TX 76110-4300




                                              Page 15
   Case 19-41438-mxm13 Doc 21 Filed 05/15/19                Entered 05/15/19 14:56:36   Page 16 of 19
Case No:     19-41438-MXM-13
Debtor(s):   Pamela Denise Akuma


Publishers Clearing House               Sam's Furniture                        Tarrant Pathology Associates
P.O. Box 6344                           xxxxx6881                              P.O. Box 2627
Harlen, IA 51593                        P.O. Box 37229                         Fort Worth, TX 76113-2627
                                        Fort Worh, TX 76117



Quantum3 Groups LLC                     Security Finance                       Texas Colon & Rectal Surgeons, LLP
as agent for Galaxy Portfolios LLC      1621 West Berry Street                 xxxxxxA421
P.O. Box 788                            Fort Worth, TX 76110                   Attn: 9142E
Kirkland, WA 98083-0788                                                        P.O. Box 14000
                                                                               Belfast, ME 04915-4033


Quest Diagnostic                        Silver Cloud Financial                 Texas Colon & Rectal Surgeons, LLP
xxxxxx5390                              635 E. Highway 20 C                    11551 Forest Central Drive, #133
P.O. Box 740779                         Upper Lake, CA 95485                   Dallas, TX 75243-3915
Cincinnati, OH 45274



Radiology Associates of North Texas     Southern Finance                       Texas Health Fort Worth
P.O. Box 1723                           214                                    PO Box 916063
Indianapolis, IN 46206                  6468 Brentwood Stair Road              Fort Worth, TX 76191-6063
                                        Fort Worth, TX 76112



Receivable Management Group             Southern Finance                       Texas Health Provider
xxPHV2                                  6468 Brentwood Stair Road              P.O. Box 844128
2901 University, Ave. #29               Fort Worth, TX 76112                   Dallas, TX 75284
Columbus, GA 31907



Regional Finance Corporation of Texas   Southwestern Bell Telephone Co.        Texas Oncology PA Bedford
2725 NE 28th Street, Ste. 130           c/o AT&T Services, Inc.                xxx4773
Fort Worth, TX 76111                    One AT&T Way, Room 3A104               P.O. Box 732175
                                        Bedminster, NJ 07921                   Dallas, TX 75373-2175



Sallie Mae Servicing                    Speedy Cash                            Texas Workforce Commission
P.O. Box 4600                           0406                                   101 East 15th Street, Room 556
Wilkes-Barre, PA 18773-4600             4209 East Lancaster                    Austin, TX 78778
                                        Fort Worth, TX 76103



Sam's Club                              Synerprise Consulting                  Texas Workforce Commission
2835                                    2809 Regal Road                        PO Box 149352
P.O. Box 105982 Dept. 77                Suite 107                              Austin, TX 78714-9940
Atlanta, GA 30353                       Plano, TX 75075




                                                  Page 16
   Case 19-41438-mxm13 Doc 21 Filed 05/15/19           Entered 05/15/19 14:56:36   Page 17 of 19
Case No:     19-41438-MXM-13
Debtor(s):   Pamela Denise Akuma


Texas Workforce Commission         Wells Fargo Dealer Services
101 East 15th Street, Room 556     5002
Austin, TX 78778-0001              P.O. Box 25341
                                   Santa Ana, CA 92799-5341



Texas Workforce Commission         Western Shamrock Corp
P.O. Box 901010                    801 S. Abe Street
Fort Worth, TX 76101-2010          San Angelo, TX 76903




Texas Workforce Commission -       William T. Neary
Benefit                            Office Of The United States Trustee
101 East 15th Street, Room 556     1100 Commerce, Street, Rm 976
Austin, TX 78778                   Dallas, TX 75242-1496



Transworld Systems, Inc.           World Finance Corporation
507 Prudential Road                101 S. Jennings Avenue
Horsham, PA 19044                  Fort Worth, TX 76104




Trident Asset Management
P.O. Box 888424
Atlanta, GA 30356




TWC
3250
P.O. Box 149352
Austin, TX 78714-9080



U.S. Dept of Education
c/o Nelnet
3015 South Parker Road, #400
Aurora, CO 80014



United States Attorney
Office of the U.S. Atty.
1100 Commerce Street, 3rd Floor
Dallas, TX 75242-1074




                                             Page 17
     Case 19-41438-mxm13 Doc 21 Filed 05/15/19                             Entered 05/15/19 14:56:36                       Page 18 of 19
Machi & Associates
1521 N. Cooper St. Suite 550
Arlington, TX 76011



Bar Number: 24037742
Phone: (817) 335-8880
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                      FORT WORTH DIVISION
                                                             Revised 10/1/2016

IN RE: Pamela Denise Akuma                         xxx-xx-4847      §      CASE NO: 19-41438-MXM-13
       1005 Amherst Drive, Apt. 1011                                §
       Bedford, TX 76021                                            §
                                                                    §
                                                                    §




                                  Debtor(s)

                                                                 AMENDED
AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                       4/19/2019
                                                                                                   DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                             $500.00

 Disbursements                                                                                   First (1)                 Second (2) (Other)

 Account Balance Reserve                                                                           $5.00              $5.00 carried forward

 Trustee Percentage Fee                                                                           $49.50                              $50.00

 Filing Fee                                                                                        $0.00                               $0.00

 Noticing Fee                                                                                   $102.90                                $0.00

 Subtotal Expenses/Fees                                                                         $157.40                               $50.00
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                       $342.60                              $450.00


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                              Adequate              Adequate
                                                                           Scheduled           Value of       Protection           Protection
 Name                                 Collateral                             Amount           Collateral     Percentage       Payment Amount
 Wells Fargo Dealer Services          2017 Toyota Camry                    $20,893.33        $11,050.00          1.25%                $138.13

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                            $138.13

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                             Scheduled         Value of
 Name                                 Collateral                            Start Date         Amount         Collateral      Payment Amount

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                               $0.00




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
       Case 19-41438-mxm13 Doc 21 Filed 05/15/19                            Entered 05/15/19 14:56:36                    Page 19 of 19
Case No:     19-41438-MXM-13
Debtor(s):   Pamela Denise Akuma



 CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                            Adequate             Adequate
                                                                            Scheduled          Value of     Protection          Protection
   Name                                Collateral                             Amount          Collateral   Percentage      Payment Amount

                Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                         $0.00

                                                TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                           $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                              $138.13
      Debtor's Attorney, per mo:                                                                                                  $204.47
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                     $0.00

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                           $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                              $138.13
      Debtor's Attorney, per mo:                                                                                                  $311.87
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                     $0.00



 Order of Payment:

 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.



 DATED:________________________
         5/15/2019

 /s/ Daniel S. Wright
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
